                                                                                  JS-6




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                 CENTRAL DISTRICT OF CALIFORNIA
 6

 7
     KIM ROBERTS HEDGPETH, IN HER                  )
 8
     CAPACITY AS Executive Director, FILM          )   No.: 2:19-cv-07852-PA-JPR
 9   MUSICIANS SECONDARY MARKETS                   )
     FUND,                                         )
10                                                 )   ORDER APPROVING STIPULATION OF
                                   Plaintiff,      )   ALL PARTIES FOR DISMISSAL
11                                                 )   PURSUANT TO SETTLEMENT
12                    vs.                          )
                                                   )
13   GIANT SCREEN FILMS, LLC, a Delaware )
     limited liability company; KEMPF/STERN )
14   PRODUCTION COMPANY, LLC, a                    )
     Delaware limited liability company;           )
15   TORNADO ALLEY FILM, LLC, a Delaware )
16   limited liability company; and Does 1 through )
     10, inclusive,                                )
17                                                 )
                                   Defendants.     )
18

19
            At Los Angeles, in said District:
20
            Having reviewed the Stipulation Of All Parties For Dismissal Pursuant To Settlement (the
21
     “Stipulation”) the Court, being fully advised and good cause appearing therefor, hereby orders:
22

23          1.     The Stipulation is approved. Accordingly, the Court Orders this matter dismissed .
24                                                       ###
25                                                           IT IS SO ORDERED
26                                                           Dated     January 22, 2020

27
                                                             United States District Judge
28


                                                       -1-
